DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on August 25, 2020. It is noted, however, that applicant has not filed a certified copy of the Japanese 2020-003620 application as required by 37 CFR 1.55.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on August 10, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Thirteen (13) sheets of drawings were filed on August 10, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (US 2019/0391333 A1).
Regarding claim 1; Nakahara et al. discloses an optical connection component (see Figures 1-6) comprising: 
a plurality of optical fibers (optical fibers 11, each including a core 111 and a cladding 112) each including 
a glass fiber (see the abstract and paragraph 25) having an outer diameter (the glass fiber inherently has an outer diameter) and 
a coating (coating 113) covering the 5glass fiber (11), 
wherein each of the plurality of optical fibers (11) is provided with a coated portion (see Figures 2 and 5; the coating portion includes coating 113) where the glass fiber (11, 111/112) is covered with the coating (113), and 
a coating removed portion (see Figures 2 and 5; the coating removed portion includes the portion without coating 113) where the glass fiber (11, 111/112) is exposed from the resin coating (113) and that is located closer to an end face (114) of each of the plurality of optical fibers (11) than the coated portion (see Figures 2 and 5; see the abstract; see paragraph 26); and 10
a capillary (capillary 13) having 
a first end face (134) and 
a second end face (133) opposing to each other, 
the capillary having a plurality of holes (through-holes; see the abstract and Figures 1-6), 
each of the plurality of holes (through-holes) having an opening at the first end face (134), extending towards the second end face (133), and 
receiving the coating removed portion of each of the plurality of optical fibers (11; see Figures 2 and 5).  
Nakahara et al. does not disclose that outer diameter is less than 124 μm or that the coating is a resin coating.
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a fiber of any desired diameter and to size the capillary and through-holes accordingly, including a dimeter that is less than 124 μm for the purpose of obtaining desired optical coupling, since fibers having diameters less than 124 μm are known to one of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Additionally, one of ordinary skill in the art would have found it obvious to use a glass fiber having a resin coating, since coatings are routinely formed of resin in the prior art for the purpose of providing a flexible coating that protects the glass fiber therein, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. 
Regarding claim 2; Nakahara et al. does not disclose that outer diameter of the glass fiber is equal to or less than 85 μm.
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a fiber of any desired diameter and to size the capillary and through-holes accordingly, including a dimeter that is equal to or less than 85 μm for the purpose of obtaining desired optical coupling, since fibers having diameters less than 124 μm are known to one of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 3; Nakahara et al. discloses that the capillary (13) is made of a material (glass) to be transparent to ultraviolet light, and the coating removed portion is adhered to an inner surface of the 20plurality of holes (through-holes) with ultraviolet cured adhesive (ultraviolet curable resin; see paragraph 40).  
Regarding claim 4; Nakahara et al. discloses a protective resin (41; see paragraph 33) disposed so as to surround the coated portion on the first end face and contact an outer surface of the coated portion.  
Regarding claim 7; Nakahara et al. teaches that each of the plurality of holes (through-holes) has a first portion extending from the first 10end face (134) toward the second end face (133) and gradually reducing in inner diameter (see Figures 2 and 5), and a second portion extending from the first portion toward the second end face (133) and having a constant inner diameter (see Figures 2 and 5).  
Regarding claim 8; Nakahara et al. teaches that the capillary (13) has a side surface (135) connecting the first end face (134) and the 15second end face (133), and the side surface has an angle indicating portion indicating an azimuth of the capillary (13) in a rotational direction around a central axis along which the plurality of optical fibers (11) are received (see Figures 1-6).  
Regarding claim 9; Nakahara et al. teaches that the side surface (135) of the capillary (13) includes a plane as the angle indicating 20portion parallel to the central axis (see Figures 1-6).  
Regarding claim 11; 25the plane (plane of side surface 135) connects the first end face (134) and the second end face (133).  
Regarding claim 12; the side surface (135) of the capillary includes a pair of planes (opposing planes of side surfaces 135) facing each other as the angle indicating portion parallel to the central axis.  
Regarding claim 15; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust a 10maximum distance between the first end face and the second end face to be any desired value sufficient to support the optical fibers, including 1.5 mm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233),  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  
Claims 1, 2, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US 2021/0255402 A1) in view of Homma (US 2017/0003446 A1).
Regarding claim 1; Sutherland et al. discloses an optical connection component (see Figures 1-3) comprising: 
a plurality of optical fibers (optical fibers 180; see Figures 1, 3, 11, and 19; see paragraph 58) each including 
a fiber (bare optical fibers 186, including a core and a cladding) having an outer diameter, and 
a coating (184) covering the 5fiber (186), 
wherein each of the plurality of optical fibers (180) is provided with a coated portion where the fiber (186) is covered with the coating (184; see Figures 3 and 11), and 
a coating removed portion where the fiber (186) is exposed from the coating (184) and that is located closer to an end face of each of the plurality of optical fibers (180) than the coated portion (see Figures 3 and 11); and 10
a capillary (ferrule 130; see Figures 1-5) having 
a first end face (a rear end face opposite front end face 134) and 
a second end face (front end face 134) opposing to each other, 
the capillary (130) having a plurality of holes (138), 
each of the plurality of holes (138) having an opening at the first end face, extending towards the second end face (134), and 
receiving the coating removed portion (186) of each of the plurality of optical fibers (180; see Figure 3).  
Sutherland et al. does not disclose that the optical fiber (180) is a glass fiber having an outer diameter of less than 124 μm or that the coating is a resin coating.  The examiner takes Official notices that optical fibers having a glass core and cladding with an outer diameter of less than 124 μm, and resin coating thereon are known in the art.  For example, Homma discloses a glass fiber including a core and a cladding with an outer diameter of 90-110 μm, and a resin coating (see the abstract and paragraphs 10 and 64; see claim 1).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use glass fibers having an outer diameter of less than 124 μm and a resin coating in the invention of Sutherland et al., since the glass fibers with resin coatings were known alternative optical fibers in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a glass fiber having any desired outer diameter for the purpose of forming an optical connection component with desired optical coupling properties, including an outer diameter of the glass fiber is equal to or less than 85 μm, one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Regarding claim 8; Sutherland et al. teaches the capillary (130; see Figure 2) has a side surface (side surface with ferrule keying portion 152) connecting the first end face and the 15second end face (134), and the side surface has an angle indicating portion (surface of keying portion 152, contact surface 154) indicating an azimuth of the capillary in a rotational direction around a central axis along which the plurality of optical fibers are received (see Figure 2).  
Regarding claims 9-12; the side surface of the capillary (130)  includes a plane (the surface forming ferrule keying portion 152 are planar surfaces) as the angle indicating 20portion parallel to the central axis (see Figure 2), wherein the side surface of the capillary (130) includes a cylindrical surface continuous with the plane in a rotation direction around the central axis (see Figure 2), wherein 25the plane connects the first end face and the second end face (134; see Figure 2); and wherein21FP21-0398-00 the side surface of the capillary includes a pair of planes (planar surfaces 154) facing each other as the angle indicating portion parallel to the central axis (see Figure 2).  
Regarding claims 13 and 14; the angle indicating portion (152; see Figure 2) includes at least one of a recess and a 5projection provided on the side surface (a recess; see Figures 2 and 4; a projection; see Figure 7), wherein at least one of the recess(a recess; see Figures 2 and 4) and the projection (a projection; see Figure 7) is provided continuously, intermittently or partially from the first end face to the second end face.  
Regarding claim 15; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust a 10maximum distance between the first end face and the second end face to be any desired value sufficient to support the optical fibers, including 1.5 mm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233),  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US 2021/0255402 A1) in view of Homma (US 2017/0003446 A1),  and in further view of Kato et al. (JP 09-258064 A).
Regarding claims 3 and 5; Sutherland et al. teaches that the capillary (ferrule 130) is glass (see paragraph 64), which is transparent to ultraviolet light, but does not teach that the coating removed portion is adhered to an inner surface of the 20plurality of holes (138) with ultraviolet cured adhesive.  Kato et al. (JP 09-258064 A) teaches that capillaries (ferrules) having transparent bodies may include an ultraviolet-curable adhesive in the optical fiber insertion hole for the purpose of fixing the optical fiber in the hole (see the 5 lines above [0024] on page 3 of the translation of Kato et al.) via a low cost and effective method.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a ultraviolet cured adhesive to adhere the coating removed portion of the optical fibers to an inner surface of the holes (138) in the glass capillary (ferrule 130) of Sutherland et al., wherein a part of the protective resin extends to a gap between an inner surface of 20FP21-0398-00 each of the plurality of holes and an outer surface of each of the plurality of optical fibers, for the purpose of fixing the fibers in the holes via a low cost and effective method.
Regarding claim 4; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a protective resin (ultraviolet-curing resin, which is also inside the holes as discussed above with respect to claim 3) disposed so as to surround the coated portion on the first end face and contact an outer surface of the coated portion for the purpose of overlapping and sealing the edge of the bare optical fiber that ends from the coating portion.
Claims 1, 2, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harima et al. (JP 2002-023007 A).
Regarding claims 1, 2; Harima et al. discloses an optical connection component (see Figures 1-4) comprising: 
a plurality of optical fibers (14a) each including a fiber (14a) having an outer diameter and a coating (14; see Figures 1, 3, and 4) covering the 5fiber (14a), wherein each of the plurality of optical fibers (14a) is provided with a coated portion (14) where the fiber (14a) is covered with the coating (14), and a coating removed portion where the fiber (14a) is exposed from the coating (14) and that is located closer to an end face of each of the plurality of optical fibers than the coated portion (see Figures 1, 3, and 4); and 10
a capillary (2, 12; see Figures 1, 3, and 4) having a first end face (the first end face facets coated fiber portion 14) and a second end face (2b, 12b) opposing to each other, the capillary (2, 12) having a plurality of holes (2a, 12a), each of the plurality of holes (2a, 12a) having an opening at the first end face, extending towards the second end face, and receiving the coating removed portion of each of the plurality of optical fibers (14a; see Figures 1, 3, and 4).
Harima et al. does not disclose that the fiber is a glass fiber having an outer diameter of less than 124 μm and a resin coating, or an outer diameter of equal to or less than 85 μm.  The examiner takes Official notice that glass optical fibers having an outer diameter of less than 124 μm, or equal to or less than 85 μm, and a resin coating are known to one of ordinary skill in the art.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use any known optical fibers to provide desired optical transmission properties, including optical fibers that are glass fibers having an outer diameter of less than 124 μm, or equal to or less than 85 μm, and a resin coating, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 16; Harima et al. teaches that the second end face (2b, 12b) is inclined with respect to a plane perpendicular to optical axes of the plurality of optical fibers (14a) received in the plurality of 15holes (2a, 12a).  
Regarding claim 17; Harima et al. teaches that the end face of each of the plurality of optical fibers (14a) is inclined together with the second end face (2b, 12b; see Figures 1, 3, and 4).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harima et al. (JP 2002-023007 A) in view of Ide et al. (JP 2001-242350 A).
Regarding claim 18; Harima et al. teaches or suggests the optical connection component according to claim 1, as applied above, but does not disclose a plurality of receptacles, each of the plurality of receptacles receiving an external optical connector and being attached to an end portion of each of the optical fibers on a side where the capillary is not attached.
Ide et al. teaches that two fibers (5) may be attached to a capillary at one end (3) and to receptacles (11a, 12a) receiving an external connector (6, 7) that is attached at another end of the fibers (5) for the purpose of connecting the optical fibers (5) to transmit and receive signals as to and/or from optoelectronic component (8, 9).  Thus, before the effective filing date of the present invention one of ordinary skill in the art would have found it obvious to further provide a plurality of receptacles, each of the plurality of receptacles receiving an external optical connector and being attached to an end portion of each of the optical fibers on a side where the capillary is not attached for the purpose of receiving and/or transmitting signals from and/or to optoelectronic devices.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The optical connection component defined by claim 6, further comprising a protective resin disposed on the first end face and 5surrounding the coated portion and contacting an outer surface of the coated portion, wherein a Young's modulus of the protective resin is smaller than a Young's modulus of the ultraviolet cured adhesive in combination with all of the limitations of base claim 1 and intervening claim 3.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874